           Case 3:19-cv-05711-EMC Document 74 Filed 04/12/21 Page 1 of 4



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                           Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others       PLAINTIFF’S ADMINISTRATIVE
      similarly situated,
13                                                         MOTION TO FILE UNDER SEAL
                            Plaintiff,
14                                                         Judge: Hon. Edward M. Chen
      v.                                                   Courtroom: 5
15                                                         Complaint Filed: September 11, 2019
      TOTAL MERCHANT SERVICES, LLC, a
16    Delaware limited liability company,
17                          Defendant.
18
19
            Pursuant to Local Civil Rule 79-5 and 7-11, Plaintiff Abante Rooter and Plumbing, Inc.
20
     (“Plaintiff” or “Abante”) respectfully seeks leave to file the documents described below under
21
     seal. This motion is supported by the Declaration of Patrick H. Peluso.
22
            Civil L.R. 79-5(e) states that if the party submitting a motion to file under seal “is seeking
23
     to file under seal a document designated as confidential by the opposing party or a non-party
24
     pursuant to a protective order, or a document containing information so designated by an
25
     opposing party or a non-party, the Submitting Party's declaration in support of the Administrative
26
     Motion to File Under Seal must identify the document or portions thereof which contain the
27
28   ADMINISTRATIVE MOTION TO                          1
     FILE UNDER SEAL
           Case 3:19-cv-05711-EMC Document 74 Filed 04/12/21 Page 2 of 4




 1   designated confidential material and identify the party that has designated the material as
 2   confidential (‘the Designating Party’).”
 3              Plaintiff respectfully requests that Plaintiff’s Motion for Class Certification (the
 4   “Motion”), page 3 lines 5-9, 12-14, 20-26; page 4 lines 1-2, 5-6, 8-9, 14-15; and page 15 lines 2-
 5   9; and Exhibits B and C in support of Plaintiff’s Motion be filed under seal. These documents
 6   have been designated confidential by Defendant Total Merchant Services, LLC (“Defendant”)
 7   pursuant to the stipulated protective order entered in this case (dkt. 42).
 8              Accordingly, Plaintiff respectfully moves to file the following documents under seal in
 9   compliance with the stipulated protective order:
10              1.     Plaintiff’s Motion for Class Certification, page 3 lines 5-9, 12-14, 20-26; page 4
11                     lines 1-2, 5-6, 8-9, 14-15; and page 15 lines 2-9, which discuss documents and
12                     testimony that were designated as confidential by Defendant pursuant to the
13                     protective order entered in this case.
14              2.     Exhibit B in support of Plaintiff’s Motion for Class Certification, which contains
15                     excerpts of deposition transcript of Defendant Total Merchant Services, LLC’s
16                     (“Defendant” or “TMS”) corporate representative, Darren McCaffrey. Mr.
17                     McCaffrey’s testimony was designated as confidential by Defendant pursuant to
18                     the protective order entered in this case.
19              3.     Exhibit C in support of Plaintiff’s Motion for Class Certification, which contains
20                     the sales representative agreements between TMS and Triumph Merchant
21                     Solutions, LLC. The sales representative agreements were designated as
22                     confidential by Defendant pursuant to the protective order entered in this case.
23              Accordingly, Plaintiff respectfully requests that the Court grant this administrative motion
24   to seal.
                                                       Respectfully submitted,
25
26   Dated: April 12, 2021                             ABANTE ROOTER AND PLUMBING, INC.,
                                                       individually and on behalf of all others similarly
27                                                     situated,
28   ADMINISTRATIVE MOTION TO                              2
     FILE UNDER SEAL
          Case 3:19-cv-05711-EMC Document 74 Filed 04/12/21 Page 3 of 4




 1
                                        By: /s/ Patrick H. Peluso
 2                                             One of Plaintiff’s Attorneys

 3                                      Richard T. Drury (SBN 163559)
                                        richard@lozeaudrury.com
 4                                      Rebecca Davis (SBN 271662)
                                        rebecca@lozeaudrury.com
 5                                      LOZEAU DRURY LLP
                                        1939 Harrison St., Suite 150
 6                                      Oakland, CA 94607
                                        Telephone: (510) 836-4200
                                        Facsimile: (510) 836-4205
 7
 8                                      Steven L. Woodrow (admitted pro hac vice)
                                        swoodrow@woodrowpeluso.com
 9                                      Patrick H. Peluso (admitted pro hac vice)
                                        ppeluso@woodrowpeluso.com
10                                      Taylor T. Smith (admitted pro hac vice)
                                        tsmith@woodrowpeluso.com
11
                                        Woodrow & Peluso, LLC
12                                      3900 E. Mexico Ave., Suite 300
                                        Denver, Colorado 80210
13                                      Tel: 720-907-7628
14                                      Attorneys for Plaintiff and the Classes
15
16
17
18
19

20
21
22
23
24
25
26
27
28   ADMINISTRATIVE MOTION TO              3
     FILE UNDER SEAL
             Case 3:19-cv-05711-EMC Document 74 Filed 04/12/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via Court’s ECF system on April 12,
 4   2021.
 5                                                         /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   ADMINISTRATIVE MOTION TO                          4
     FILE UNDER SEAL
